Counsel: For Petitioner, Charles Ala’ilima
Petitioner Yvonne Fuimaono, the widow of the deceased, petitioned the Court for transfer of his assets to her in accordance with the provisions of A.S.C.A. § 40.0334. It is an essential prerequisite to the procedure provided in that section that the total assets of the deceased be valued at less than $10,000, and petitioner Fuimaono so attested in her petition.
The inventory of the contents of a safety deposit box held by the deceased clearly reveals that his assets include at least $10,838 in cash. Since our order that the assets of the deceased be transferred 'to petitioner Fuimaono was based on the erroneous assumption that the assets were less than $10,000, the order is hereby rescinded. The assets belong to the estate of Galu Fuimaono and the law prohibits their disposition except in connection with the lawful administration of the estate. They should be deposited immediately with the Clerk of the Court, where they will be held until the petitioner or someone else can be appointed administrator of the estate.
It is so ordered.